DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Amendment
(1) Amended independent claim: 1 (system) and 12 (method).
(2) Amended dependent claims: none. 
(3) Claims new: 22.
(4) Claims canceled: 17-21.
Claim Status
Claims pending: 1-16 and 22.  Claims 1-16 and 22 are active.  They comprise of 3 groups:
(1) System1: 1-11, and 
(2) Method1: 12-16, and 
(3) System2: 22.
They are of similar scope and will be examined together.
As of February 12, 2020, independent system claim 1 is as followed:











[I] an interface configured to communicate with a device associated with a potential renter through a network;
[II] a processor coupled to the interface; and
[III] a memory accessible to the processor and configured to store instructions including an artificial intelligence engine that, when executed, causes the processor to:
[1] determine one or more digital personas associated with the potential renter from a database, each of the one or more digital personas representing a set of preferences associated with the potential renter;
[2] configure an artificial intelligence engine with the one or more digital personas, each of the one or more digital personas including a plurality of preferences representative of the potential renter to influence decision-making of the artificial engine to apply the set of preferences;
[3] [identify] determined rental information from [corresponding to] the potential renter, the rental information including one or more of an arrival date or a location; and 
[4] determine a first rental property based on the rental information from one or more data sources using the configured artificial intelligence engine, the information including a first price to rent the first rental property and including one or more reviews of the first property;
[5] weight each of the one or more reviews using the configured artificial intelligence engine to apply a weight to represent a relative importance to the potential renter of information presented within each of the one or more reviews;
[6] automatically determine a recommendation corresponding to the first rental property based on one or more of the first price to rent the first rental property or the the one or more weighted reviews, the recommendation including an alternative price to offer a property manager associated with the first rental property and including a justification for the alternative price; 
	[7] automatically provide a graphical interface to the device associated with the potential renter through the network, the graphical interface including the recommendation with the alternative price and the justification for the recommendation, the graphical interface further including a selectable option accessible by the potential renter to selectively authorize the artificial intelligence engine to negotiate;
	[8] in response to selection of the selectable option, automatically send a message to the property manager to negotiate of at least one of a price and an upgrade option with the that is different from a listing of the first rental property. 

	Note: numerals [1]-[8] have been added to the beginning of each sentence for referential purpose.
Claim Rejections - 35 USC § 112
Claims 1-16 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
1) In independent claims 1 and 12 and 22, step 3 is vague because it fails to include a step of “gerund from + “ing””, i.e. “determining”.
[3] determined rental information from the potential renter, the rental information including one or more of an arrival date or a location; and 
1) In independent claims 1 and 12 and 22, step 6 is vague because it includes 2 “the”.
[6] automatically determine a recommendation corresponding to the first rental property based on one or more of the first price to rent the first rental property or the the one or more weighted reviews, the recommendation including an alternative price to offer a property manager associated with the first rental property and including a justification for the alternative price; 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1-16 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined one of the four statutory categories of invention, i.e., 
(1) process, 
(2) machine, 
(3) manufacture or product, or 
(4) composition of matter.  

If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception, i.e., 
(1) law of nature, 
(2) natural phenomenon, and 
(3) abstract idea. 

and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include:
(i) a method of organizing human activities, 
(2i) an idea of itself, or 
(3i) a mathematical relationship or formula.  

For instance, in Alice Corp. (Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014)), the Court found that “intermediated settlement” was a fundamental economic practice, which is an abstract idea.
The PTO recently published revised guidance on the application of 101.  See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (USPTO Jan. 7, 2019) (“Guidance”).
Under the current 2019 PEG USPTO guidance, a two-step analysis is utilized to determine subject matter eligibility under 101.  
    PNG
    media_image1.png
    691
    600
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    492
    632
    media_image2.png
    Greyscale



Step 1: 
In the instant case, with respect to claims 1-8, 10-16 and 22:
	Claim category:
(1) Machine: 1-8, 10-11, and
(2) Process: 12-16 and
(3) Machine: 22.
Analysis:

1. Machine: claims 1-8, 10-11 and 22 are directed to a computer system, comprising:
 
1) an interface, 
2) a processor, 
3) a memory device holding an instruction set executable on the processor to cause the computer system to perform operations of receiving information, analyzing information, and providing recommendation.  (Step 1:Yes).
Process: 12-16 are directed to a process; i.e., a series of steps or acts, for receiving information, analyzing information, and providing recommendation.  (Step 1:Yes).
Thus, the claims are generally directed towards one of the four statutory categories under 35 USC § 101.  
Step 2A: 
(1) Prong 1: Does the claim recites any judicial exceptions, including certain groups of abstract ideas (i.e., mathematical concepts, certain method of organizing human activities such as fundamental economic practice, or mental process); and
(2) Prong 2: Does the claim recites additional elements that integrate the judicial exception into a practical application (see MPEP 2106.05(a)-(c), (e )-(h) (9th ed. Rev. 08.2017, Jan. 2018).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, determines whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
 
Claims 1-8, 10-16 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(1) Prong 1: 
Claims 1-8, 10-16 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a process for analyzing a condition/event by determining a recommendation based on a received information such as request, wherein the recommendation including various features such as alternative price and its justification, and provides an interface with features for further negotiation.  This judicial exception is not integrated into a practical application because the cited problems as shown in the “Background”, [0003-0005] appear to be more of well known business problem for lack of information between the involved parties (renter and owner/manager) and lack of communication exchange between the potential renter and the matching of features from request for service with service provision which is a concept/plan and squarely within the realm of abstract idea.  In summary, the steps include the steps that a person would perform when configuring a plan to find the best service provider to meet the need of the request.  The improvement of the claimed invention due to the use of “computer automation” and “Artificial Intelligence” software is not consider to be a practical application.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of:
“receiving input data (digital personas associated with a potential renter”),
“identifying information associated with a renter and property…”, 
“analyzing the information”, 
“generating a recommendation comprising a plurality of features”, and 
“providing an interface to the renter with options for further negotiation”, 
are well known step for analyzing a condition using a model and can be carried out in your mind and the computer components are generic components.  If a claim limitation, under its “broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  The claim scope appears to be a modeling process for determining the best match for an inquiry and then notify the entity involved.  The recited subject matter belongs to the group of certain methods of organizing human activity.  MPEP 2106.04(a)(2)(II) (“Certain Methods of Organizing Human Activity”).  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
(2) Prong 2:  
The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
(i) mere instructions to implement the idea on a computer, and/or 
(ii) recitation of generic computer structures, a processor and a memory device, that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  
(1) This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – using a processor and artificial intelligence software to perform all the analyzing and recommendation steps.  The processor in the four steps is recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of identifying, carrying out the model, and generating an output” such that amount no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Furthermore, the business opinion monitoring steps are well known practice as shown in MPEP 2106.05 (d) Well-Understood, Routine, Conventional Activity [R-08.2017].  
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See item (v.).
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
Moreover, below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); 
ii. Shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); 
iii. Restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); 
iv. Identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
vi. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and 
vii. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to “integration of the abstract idea” into a “practical application”, the additional element of using “a processor” and “memory device” to perform those cited steps amounts to no more than mere instructions to apply the features matching analysis using a generic computer component.  Mere instructions to apply an exception using a generic computer component can not provide an inventive concept.  The claim is not patent eligible.  
Step 2B: 
The Claims Lack an Inventive Concept
(2) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to “integration of the abstract idea” into a “practical application”, the additional element of using “a processor” to perform the 6 cited steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component can not provide an inventive concept.  The claim is not patent eligible.  
As shown in the specification ¶¶ [006-0132], the claims do not, for example, purport to improve the functioning of the computer itself nor do they effect an improvement in any other technology or technical field.  Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea of managing a, by various data processing mechanism using some unspecified, generic computer. 

    PNG
    media_image3.png
    761
    650
    media_image3.png
    Greyscale

As for the use of a system, as shown in Figs. 1-2, to carry out the steps [1]-[7] above, it does not impose meaningful limits on the claims. Specifically, the storage device merely stores the data, and the computer system just performs insignificant, conventional, and routine steps See Bancorp, 687 F.3d at 1278; SiRF Tech., Inc., v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (“In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed).  
Under current practices, that is not enough to transform an abstract idea into a patent-eligible invention.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Therefore, claims 1-8, 10-16 and 22 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 	step 2B:  NO

Claims 1-8, 10-16 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a process for analyzing a condition/event by determining a recommendation based on a request, wherein the recommendation including various features such as alternative price and its justification, and provides an interface with features for further negotiation.  This judicial exception is not integrated into a practical application because the cited problems as shown in the “Background”, [0003-0005] appear to be more of well known business problem for lack of information between the involved parties (renter and owner/manager) and lack of communication exchange between the potential renter and the property owner.  The problems indicated in the “Background” appear to be resolved by using generic computer and in conjunction with well known Artificial Intelligence software.  The improvement of the claimed invention due to the use of “computer automation” and “Artificial Intelligence” software is not steps of:
“receiving input data (digital personas associated with a potential renter”),
“identifying information associated with a renter and property…”, 
“analyzing the information”, 
“generating a recommendation comprising a plurality of features”, and 
“providing an interface to the renter with options for further negotiation”, and 
“send a message…”
are well known step for analyzing a condition using a model and can be carried out in your mind and the computer components are generic components.  If a claim limitation, under its “broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
(1) This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – using a processor and artificial intelligence software to perform all the analyzing and recommendation steps.  The processor in the six steps is recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of identifying, carrying out the model, and generating an output” such that amount no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
(2) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to “integration of the abstract idea” into a “practical application”, the additional element of using “a processor” to perform the sic cited steps amounts to no more than mere instructions to apply a process for analyzing a condition/event by determining a recommendation based on a received information such as request, wherein the recommendation including various features such as alternative price and its justification, and provides an interface with features for further negotiation using a generic computer component.  Mere instructions to apply an exception using a generic computer component can not provide an inventive concept.  The claim is not patent eligible.  
As for dep. claims 2-3 (part of 1 above), which deals with further details of score computing parameter, this further limits the abstract idea of the comparing feature without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claims 2-3 are not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claims 4-6 (part of 1 above), which deal with identifying of rental properties feature further details of identifying of rental properties feature, this further limits the abstract ideas of identified rental properties feature, this further limits the abstract idea of the prior study obtaining parameters without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claims 4-6 are not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 7 (part of 1 above), which deals with matching features, this further limits the abstract idea of the “matching feature” without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a 
As for dep. claim 8 (part of 1 above), which deals with matching features and communication exchanges, this further limits the abstract idea of the “matching feature” without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 8 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claims 10-11 (part of 1 above), which deals with matching features and communication exchanges, this further limits the abstract idea of the “matching feature” without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claims 10-11 are not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 13 (part of 1 above), which deals with search results analysis and producing a list of rental properties, this further limits the abstract idea of the ”results analysis” without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claims 10-11 are not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 13 (part of 1 above), which deals with identifying of rental properties feature search results analysis and producing a list of rental properties, this further limits the abstract idea of the ”results analysis” without including: (a) an improvement to another 
As for dep. claim 14 (part of 1 above), which deals with identifying of rental properties feature identifying of rental properties feature, this further limits the abstract idea of the ”identified rental properties feature” without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 14 are not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 15 (part of 1 above), which deals with the step of negotiating between the owner and potential renter, this further limits the abstract idea of the ”negotitating entities feature” without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 15 are not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 16 (part of 1 above), which deals with identifying renter profiles, this further limits the abstract idea of the ”identified renter profiles” without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 16 are not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)). 
Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103: 
(a) combining prior art elements according to known methods to yield predictable results; 
(b) simple substitution of one known element for another to obtain predictable results; 
(c) Use of known technique to improve similar devices (methods, or products) in the same way; 
(d) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(f) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Each rationale is resolved using the Graham factual inquiries.

Claims 1-8, 10-11 (system), 12-16 (method), and 22 (system) are rejected under 35 U.S.C. 103(a) as being unpatentable over:
Name:				Publication:			
(1) INGRAHAM et al.			2001/0.037.280, and 
(2) HALL et al.				2011/0.055.915, and 
(3) LEIBOWITZ et al.			2005/0.071.174, and 
(4) WOLF et al.			US 8,515,828, and 
(5) ETZIONI et al.			2005/0.004.819, and 
(6) JAYARAM				US 9,171,315.
As for independent claims 1 (system) and 12 (method), and 22 (system), INGRAHAM et al. discloses a system/method for facilitating rental services by establishing a rental analysis system comprising:
[I] an interface configured to communicate with a device through a network; 
[II] a processor coupled to the interface: and
[III] a memory accessible to the processor and configured to store instructions including an artificial intelligence engine that when executed, causes the processor to: 
[1] determine one or more digital personas associated with the potential renter from a database, each of the one or more digital personas representing a set of preferences associated with the potential renter;


    PNG
    media_image4.png
    335
    750
    media_image4.png
    Greyscale
 
The term “renter’s profile and rental request information from renters” reads over “digital persona”, because as shown in [0028], because the rental request information includes features, amenities of a rental unit, rent, price range, least start date, location, town names, number of bedrooms, size of the unit, and number of bathrooms.  Also, degree of furnishing, cable-ready, deck, patio, washer and dryer hook ups, HP Internet access, etc. This reads over “set of preferences or rules in relation to a certain problem”, i.e., price, amenities.

    PNG
    media_image5.png
    252
    475
    media_image5.png
    Greyscale

	



[2] configure an artificial intelligence engine (2) with the one or more digital personas;

    PNG
    media_image6.png
    369
    574
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    367
    523
    media_image7.png
    Greyscale




{Fig. 4A}

    PNG
    media_image8.png
    423
    571
    media_image8.png
    Greyscale

	
[3] determined rental information from [corresponding to] the potential renter, the rental information including one or more of an arrival date or a location; and 

{see Fig. 1, and respective ¶¶ [0013-0014, 0015 and 0037]
[0028], because the rental request information includes features, amenities of a rental unit, rent, price range, least start date, location, town names, number of bedrooms, size of the unit, and number of bathrooms.  Also, degree of furnishing, cable-ready, deck, patio, washer and dryer hook ups, HP Internet access, etc. 


    PNG
    media_image4.png
    335
    750
    media_image4.png
    Greyscale

	
    PNG
    media_image9.png
    457
    389
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    348
    401
    media_image10.png
    Greyscale

	
    PNG
    media_image11.png
    387
    464
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    370
    570
    media_image12.png
    Greyscale


[4] determine a first rental property based on the rental information from one or more data sources using the configured artificial intelligence engine, the information including a first price to rent the first rental property and including one or more reviews of the first property;

    PNG
    media_image13.png
    655
    482
    media_image13.png
    Greyscale



	
    PNG
    media_image14.png
    99
    514
    media_image14.png
    Greyscale
	

    PNG
    media_image15.png
    340
    512
    media_image15.png
    Greyscale

	
[6] automatically determine a recommendation corresponding to the first rental property based on one or more of the first price to rent the first rental property or the valued information corresponding to the one or more reviews, the recommendation including an alternative price to offer a property manager associated with the first rental property and including a justification for the alternative price; 

[6] automatically determine a recommendation corresponding to the at least one; 
{see Fig. 4H, and 
¶¶ [0037 “a matching engine processes the rental request, and the transition center server provides the renter with a list of properties matching the rental request, as shown in block 76”]

¶¶ [0037 a match-engine processes the rental request….provides the renter with a list of properties matching the rental request…]}

The feature “automatically” is inherently included in the teaching of “a match-engine” processes the rental request and produces the “list of properties matching the rental request”. 

graphical interface to the device through the network, the interface including the recommendation with the alternative price and a justification for the recommendation.
{see Fig. 4H below and respective ¶¶ [0038]}
	
    PNG
    media_image14.png
    99
    514
    media_image14.png
    Greyscale

	
    PNG
    media_image15.png
    340
    512
    media_image15.png
    Greyscale

	
    PNG
    media_image16.png
    397
    514
    media_image16.png
    Greyscale

except for explicitly discloses:
 (1) the term “personas” for “user profile” or “user data”, 
(2) the “matching engine” using “artificial intelligence (AI) software application and for textual information analysis, and 
(3) step [2] of “configure an artificial intelligence engine with the one or more digital personas, each of the one or more digital personas including a plurality of preferences representative of the potential renter to influence decision-making of the artificial engine to apply the set of references”, 
(4) review of the property,
(5) weight each of the reviews, 
(6) In step [6], the determined recommendation includes: “an alternative price to offer a property manager associated with the first rental property; and 
(7) additional feature “selectable option” of the interface cited in step [7].
	(8) and step [8].  
HALL et al. is cited to teach the use of digital personas for creating a dynamic predictive behavior target in communication field and in conjunction with Machine Learning Algorithm, see [0045].

    PNG
    media_image17.png
    581
    450
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    359
    450
    media_image18.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA at the time of the application was filed to modify the rental analysis system of INGRAHAM et al. substituting personal information with personas as taught by HALL et al. for creating a dynamic predictive behavior target, see [0045].  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
INGRAHAM et al. / HALL et al. fairly teaches the claimed invention except for explicitly discloses:
(2) the “matching engine” using “artificial intelligence (AI) software application and for textual information analysis, and 
(3) step [2] of “configure an artificial intelligence engine with the one or more digital personas, each of the one or more digital personas including a plurality of preferences representative of the potential renter to influence decision-making of the artificial engine to apply the set of references”, 
(4) review of the property,
(5) weight each of the reviews, 
(6) In step [6], the determined recommendation includes: “an alternative price to offer a property manager associated with the first rental property; and 
(7) additional feature “selectable option” of the interface cited in step [7].
	(8) and step [8].  
In a similar system for concept matching, LEIBOWITZ et al. is cited to teach the “matching engine” using “artificial intelligence (AI) software application and for textual information analysis {see ¶¶ [0085] and Fig. 6}.

	
    PNG
    media_image19.png
    360
    514
    media_image19.png
    Greyscale


Therefore, it would have been obvious to a PHOSITA at the time of the application was filed to modify the rental analysis system of INGRAHAM et al./HALL et al. by using “matching engine” using “artificial intelligence (AI) software application and for textual information analysis as taught by LEIBOWITZ et al. for textual information analysis, see [0085].  Alternatively, since each of the one or more digital personas including a plurality of preferences to influence decision-making of the artificial engine”, 
INGRAHAM et al. / HALL et al./LEIBOWITZ et al. fairly teaches the claimed invention except for explicitly discloses:
(4) weight each of the reviews, 
In step [6], the determined recommendation includes: “an alternative price to offer a property manager associated with the first rental property; and 
(5) additional feature “selectable option” of the interface cited in step [7].
	(6) step [8] of “in response to selection of the selectable option, automatically send a message to the property manager to initiate a negotiation of …a listing of the first rental property”. 
	WOLF et al. is cited to teach the weighting a relative importance of the potential product and determine a recommendation to the user based on the sum of the value.

    PNG
    media_image20.png
    253
    550
    media_image20.png
    Greyscale

	
    PNG
    media_image21.png
    244
    550
    media_image21.png
    Greyscale


Therefore, it would have been obvious to a PHOSITA at the time of the application was filed to modify the rental analysis system of INGRAHAM et al. /LEIBOWITZ et al. by including step of the weighting the product reviews, calculating a score for each product based on the review and determine a recommendation to the user based on the sum of the value as taught by WOLF et al. for product recommendation, as shown above.  
INGRAHAM et al. / LEIBOWITZ et al./WOLF et al. fairly teaches the claimed invention except for explicitly discloses:
* In step [6], the determined recommendation includes: “an alternative price to offer a property manager associated with the first rental property; and 
* additional feature “selectable option” of the interface cited in step [7].
[8] of “in response to selection of the selectable option, automatically send a message to the property manager to initiate a negotiation of …a listing of the first rental property”. 
ETZIONI et al. is cited to teach the step of providing advice to a potential acquirer or buyer of an item by alerting a potential buyer regarding a current and/or predicted future price (alternative) for an item (e.g., an item in which the customer has previously expressed an interest), such as when a current price for the item reflects a good buy for the customer.  {see [0021]}.
Therefore, it would have been obvious to a PHOSITA at the time of the application was filed to modify the rental analysis system of INGRAHAM et al. /HALL et al. /LEIBOWITZ et al./ WOLF et al. by including step of providing advice to a potential acquirer or buyer of an item by alerting a potential buyer regarding a current and/or predicted future price (alternative) for an item (e.g., an item in which the customer has previously expressed an interest), such as when a current price for the item reflects a good buy for the customer, as taught by ETZIONI et al. for the benefit shown in [0021].  
Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The applying of the same concept of automated identifying the “best search request query” to identify “the best candidates” in AAPA would have been obvious to an artisan as mere applying the same concept to other similar search and query application.  
INGRAHAM et al. / HALL et al. /LEIBOWITZ et al. / WOLF et al. /ETZIONI et al. fairly teaches the claimed invention except for explicitly discloses:
* additional feature “selectable option” of the interface cited in step [6].
[7] of “in response to selection of the selectable option, automatically send a message to the property manager to initiate a negotiation of …a listing of the first rental property”. 
In a system for negotiating item prices, JAYARAM is cited to teach the disclosure of an interface that further including a selectable option accessible by a potential buyer to empower the artificial intelligence engine to automatically negotiate at least one of a price and an another (upgrade) option with the item manager that is different from a listing of previous items.
See Fig. 8 	“Buy” button (814), 
		“Negotiate” button (815).
See Fig. 9 “Negotiate Price for Yourself”, button (911), 
See Fig. 9B “Enter a price you are willing to pay”, button (922), 
		“Enter number of items you are willing to buy”, button (924),
		Button (926) “Begin Negotiation”.
	T

    PNG
    media_image22.png
    430
    584
    media_image22.png
    Greyscale



    PNG
    media_image23.png
    344
    498
    media_image23.png
    Greyscale



    PNG
    media_image24.png
    779
    400
    media_image24.png
    Greyscale

As shown in col. 21, lines 13-62, Fig. 9B, window of 921, 923, with inputs, which allows the potential buyer to have another option such as “new price” and/or “new quantity” to retry the 
The selection of “Negotiate” and “Begin Negotiate” would inherently includes the step of “notifying all parties involved to begin exchanging bidding and negotiation process” until the negotiation is complete.  As shown in Fig. 9C and cited ¶¶ above, messages are automatically sent to both parties to indicate the status of negotiation such as “confirmation” message which notifies the user, buyer or seller, that the negotiation was successful.  Similarly, it would have been obvious to send a message automatically to the property manager to initiate a negotiation of the new price and upgrade option that is different from a listing of the 1st rental property when the user select “Negotiate” button. 
Therefore, it would have been obvious to a PHOSITA at the time of the application was filed to modify the rental analysis system of INGRAHAM et al. /HALL et al. /LEIBOWITZ et al. / WOLF et al. /ETZIONI et al. by including a selectable option accessible by a potential buyer to empower the artificial intelligence engine to automatically negotiate at least one of a price and an another (upgrade) option with the item manager that is different from a listing of previous items as taught by JAYARAM for facilitating Price negotiation and improving business transaction opportunities, see col. 16, lines 9-30 and col. 21, lines 10-67 above.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Note that in col. 5, lines 29-55, JAYARAM also teaches the concept of providing justification (reasons) for the various decision or item endorsement, rating and opinions.  So it would have been obvious to implement the justification concept into the system of INGRAHAM / recommendation.
As for dep. claims 2-3 (part of 1 above) which deals with types of information about the rental property, neighborhood and amenities, this is taught in INGRAHAM et al. ¶¶ [0013 “property feature information … part of a gated community and has: covered parking;…; an on site security patrol;..a business center; …].  The inclusion of security information about the property such as crime would have been obvious if safety is of concern.
As for dep. claim 4 (part of 1 above) which deals with identifying of rental properties feature, this is taught in INGRAHAM et al. ¶¶ [0050 “lease end notification may be provided automatically to all participating property owners….].
As for dep. claim 5 (part of 1 above) which deals with identifying of rental properties feature, this is taught in INGRAHAM et al. Fig. 4K, 434, “My Profile”, 438 “My Renting Center”.
As for dep. claim 6 (part of 1 above) which deals with identifying of rental properties feature, this is taught in INGRAHAM et al. Fig. 4B, “Creating your Rental Request” and respective ¶¶ [0033]. 
As for dep. claim 7 (part of 1 above) which deals with matching features, this is taught in INGRAHAM et al. Fig. 4H, element 425, “Matched on 10/20/00, Match Status and  “Creating your Rental Request” and respective ¶¶ [0037]. 
As for dep. claim 8 (part of 1 above) which deals with matching features and communication exchange, this is taught in INGRAHAM et al. Fig. 4I, element 428, “Matched on 10/24/00, 430 “Match Perfect”, “Checked Offers” icon and respective ¶¶ [0038].

As for dep. claims 10-11 (part of 1 above) which deals with query, matching features and communication exchange with a property owner, these are taught in Fig. 4T and respective ¶¶ [0048].


    PNG
    media_image25.png
    453
    521
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    381
    512
    media_image26.png
    Greyscale

As for dep. claim 13 (part of 12 above) which deals with search results analysis and producing a list of rental properties, this is taught in Fig. 4H and respective ¶¶ [0038 “the list of properties…The ranking…a three or five star system may be used….An example web page 427 providing a list of rental offers 428 to a renter, including a ranking, is illustrated in Fig. 4I.  

    PNG
    media_image16.png
    397
    514
    media_image16.png
    Greyscale

As for dep. claim 14 (part of 12 above), which deals with identifying of rental properties feature, this is taught in INGRAHAM et al. Fig. 4K, 434, “My Profile”, 438 “My Renting Center”.
As for dep. claim 15 (part of 12 above), which deals with the step of negotiating between the owner and potential renter, this is taught in Fig. 4H, “Waiting for Offer”, and ¶¶ [0037], ¶¶ [0040 “view and respond to rental offers 438…].  The use of “negotiation” in the response to rental offers is well known and would have been obvious to improve business transaction.
As for dep. claim 16 (part of 12 above), which identifying renter profiles, this is taught in INGRAHAM et al. Fig. 4K, 434, “My Profile”, 438 “My Renting Center”.

Response to Arguments
Applicant's arguments with respect to claims 1-16 and 22 on October 6, 2020 have been considered and the results are as followed:
I. 101 Issues:
	Applicant’s arguments on pages 10-11 are not persuasive.  As shown in the specification [0003-0005], the problem of the claimed invention appears to be well known business problems 

    PNG
    media_image27.png
    644
    550
    media_image27.png
    Greyscale
 
Applicant’s comments on page 12 with respect to the use of AI in the matching model of using the preferences is notice but this is merely recites the application of well known usage of AI on the Model for matching supply and demand and negotiation process.  This is well known process and is taught in a similar system for concept matching, LEIBOWITZ et al. is cited to textual information analysis {see ¶¶ [0085] and Fig. 6}.
The use of AI or Machine Learning or Neural Network has to be kernel of the invention for it to be patent eligible, see Example 39, “Method for Training a Neural Network for Facial Detection”, of the “October 2019 Update: Subject Matter Eligibility.
The arguments that the Office combines 5 separate references in order to assert an obviousness rejection under 35 U.S.C. 103 is indicative of the novelty of the claimed subject matter has no bearing on the 101 analysis.   
II. 112, 2nd Rejections:
Withdrawn due to applicant’s amendment of the claims.  However, new rejections are made due to claim amendments.
III. 103 Rejections:
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the arguments do not apply to any new citations being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on MWF 7:00-4:30 ET, Telework T, Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Aryan Weisenfeld can be reached of 571-272-6602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TAN D NGUYEN/Primary Examiner, Art Unit 3689